      Case 1:16-cv-00279 Document 77 Filed on 05/29/20 in TXSD Page 1 of 3
                                                                                                  United States District Court
                                                                                                    Southern District of Texas

                                                                                                        ENTERED
                                   UNITED STATES DISTRICT COURT                                         May 29, 2020
                                    SOUTHERN DISTRICT OF TEXAS                                       David J. Bradley, Clerk
                                      BROWNSVILLE DIVISION

JUAN GABRIEL CISNEROS                                    §
                                                         §
         Petitioner                                      §
VS.                                                      §   CIVIL ACTION NO. 1:16-CV-279
                                                         §
UNITED STATES OF AMERICA                                 §

                                                    ORDER

        In October 2016, Petitioner Juan Gabriel Cisneros filed his First Motion to Vacate, Set

Aside, or Correct Sentence, Pursuant to 28 U.S.C. § 2255 (Doc. 1), challenging a conviction for

conspiracy to assist in the escape of federal prisoners and the sentence that the Court imposed

almost twenty-five years ago.

        In March 2020, the Magistrate Judge issued his Report and Recommendation

recommending that Cisneros’s action be dismissed as untimely filed, or alternatively, denied as

meritless. (Doc. 70) The Report and Recommendation recounts the lengthy procedural history

related to the relevant convictions against Cisneros and the pending Motion. That history

includes an initial dismissal of Cisneros’s action, followed by the Fifth Circuit vacating the

court’s judgment and remanding the matter.

         Cisneros timely filed objections to the Report and Recommendation. (Doc. 76) The

Court has conducted a de novo review of the Motion, the briefing of the parties, the record in

this case, and the applicable law.1 In his objections, Cisneros largely presents arguments that

the Magistrate Judge considered, and the Report and Recommendation resolves those

arguments adequately and correctly.

        Cisneros raises one new argument that warrants discussion.                     He contends that the

United States waived the defense of untimeliness by not filing a response in opposition to

Cisneros’s appeal before the Fifth Circuit.            (Objections, Doc. 76, ¶¶ 12-13)           Based on this


1The Court also has reviewed the transcript of the evidentiary hearing held before the Magistrate Judge on July 22,
2019.
1/3
      Case 1:16-cv-00279 Document 77 Filed on 05/29/20 in TXSD Page 2 of 3



argument, Cisneros objects to the Magistrate Judge’s conclusion that Cisneros’s Petition was not

timely filed. The Court concludes that Cisneros’s objection lacks merit.

       When Cisneros initially filed his Motion, the Magistrate Judge did not order the United

States to file a response. (Report & Recommendation issued Feb. 2017, Doc. 5) As a result, the

United States had no obligation to state its position as to any issues that Cisneros’s Motion

raised. See Rules Governing Section 2255 Proceedings for the United States District Courts,

Rule 5(a) (“The respondent is not required to answer the petition unless a judge so orders.”).

       The Court adopted the Report and Recommendation and dismissed Cisneros’s action.

When Cisneros appealed, the Fifth Circuit granted a certificate of appealability as to specific

issues, and then issued a briefing schedule. The United States again chose to not file a response.

(Notice, Case No. 17-40330, Doc. 00514498236) The Fifth Circuit can render its decision on an

appeal from the dismissal of a Section 2255 action without a response from the United States.

See United States v. Coats, 672 F. App'x 512 (5th Cir. 2017) (affirming, without a response from

the United States, that the lower court lacked jurisdiction to consider a Section 2255 motion).

The fact that the Fifth Circuit can affirm a District Court’s decision even absent a response from

the United States logically demonstrates that the United States’ decision to not file a response is

not a waiver of arguments that support the District Court’s decision.

       On remand, the Fifth Circuit placed “no limitation on the matters that the district court

[could] consider on remand.” United States v. Cisneros, 755 F. App'x 422, 424 (5th Cir. 2019).

And the Fifth Circuit’s decision did not reach the issue of timeliness or any substantive elements

of Cisneros’s Motion. The Magistrate Judge for the first-time ordered briefing on several issues,

including timeliness, and the United States filed its brief arguing that Cisneros’s Motion was

untimely. Given this procedural history, the record makes clear that the United States at no

point waived its defense of untimeliness.




2/3
      Case 1:16-cv-00279 Document 77 Filed on 05/29/20 in TXSD Page 3 of 3



       In any event, even if the United States had waived this defense, Cisneros suffers no

prejudice because the Court alternatively concludes that Cisneros’s Motion should be denied on

the merits.

       Accordingly, the Court OVERRULES Cisneros’s objections and ADOPTS the Report

and Recommendation.

       It is:

       ORDERED that Petitioner Juan Gabriel Cisneros’s First Motion to Vacate, Set Aside, or

Correct Sentence, Pursuant to 28 U.S.C. § 2255 (Doc. 1) is DISMISSED AS UNTIMELY

FILED; and, alternatively

       ORDERED that Petitioner Juan Gabriel Cisneros’s First Motion to Vacate, Set Aside, or

Correct Sentence, Pursuant to 28 U.S.C. § 2255 (Doc. 1) is DENIED on its merits.

       In addition, after reviewing the Motion and the applicable law, the Court finds that no

outstanding issue would be debatable among jurists of reason, and that Cisneros fails to make a

“substantial showing of the denial of a constitutional right.”        28 U.S.C. § 2253(c)(2).

Accordingly, the Court DENIES the request for a Certificate of Appealability.

       The Clerk of Court is directed to close this matter.

       SIGNED this 29th day of May, 2020.


                                                 _________________________________
                                                 Fernando Rodriguez, Jr.
                                                 United States District Judge




3/3
